Citation Nr: 0707307	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-19 577 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for semi-paralysis of 
the left side of the face.  

2.  Entitlement to service connection for blindness of the 
left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from January 1948 to August 
1948, with additional service prior thereto, and also from 
October 1949 to October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, denying the veteran's claims of entitlement to 
service connection for semi-paralysis of the left side of the 
face and blindness of his left eye.  Pursuant to his request, 
the veteran was afforded a videoconference hearing before the 
Board in March 2006, a transcript of which is of record.   


FINDING OF FACT

The veteran was involved in an in-service land mine explosion 
and therein sustained injuries to the first and seventh 
cranial nerves, resulting in semi-paralysis of the left side 
of his face and blindness of his left eye.  


CONCLUSION OF LAW

Semi-paralysis of the left side of the face and blindness of 
the left eye were incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), which became law in November 2000, has 
since been codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA has been the 
subject of various holdings of Federal courts, including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  However, as discussed in more detail 
below, sufficient evidence is of record to grant the two 
claims on appeal.  Therefore, no further development is 
needed.

It is contended by the veteran that, as a result of his 
involvement in a land mine explosion while on active duty in 
or near Seoul, Korea, in May 1951, he sustained injuries to 
his cranial nerves, the effects of which have led to the 
development of facial paralysis and left eye blindness.  
Credible testimony as to the inservice occurrence of the land 
mine blast was furnished by the veteran at the time of a 
videoconference hearing before the Board in March 2006, with 
the veteran indicating that, as a result of the mine 
explosion, he was bleeding from both ears and suffered a torn 
lip, superficial cuts of the face, and a left hand injury.  
One of his fellow passengers was noted to have been killed in 
the blast and three others were taken to the hospital, while 
he and another soldier were sent to an aid station and then 
confined to quarters for recuperation.  The veteran further 
indicated that he suffered from problems chewing on the left 
side of his mouth and experienced vision problems of his left 
eye, which he described as viewing large snowflakes passing 
through the visual field, during the period he remained on 
active duty and thereafter.  He also reported that there had 
been much uncertainty in post-service years as to the cause 
of his left-sided facial paralysis and blindness.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection requires medical evidence of a 
current disability; medical, or in some cases, lay evidence 
of 

In-service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The record indicates that the veteran engaged in combat with 
the enemy during his period of military service, and inasmuch 
as his claimed injuries are combat-related, the provisions of 
38 U.S.C.A. § 1154 are for application in this matter.  See 
VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).  Under 
38 U.S.C.A. § 1154(b), lay evidence of the inservice 
incurrence or aggravation of a disease or injury shall be 
accepted, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the lack of 
official record of such incurrence or aggravation during 
service.  

In this instance, despite the absence of any notation in 
service medical records involving complaints or findings 
referable to left facial paralysis or blindness of the 
veteran's left eye, the veteran himself presents a credible 
account of the inservice land mine explosion and a continuity 
of left facial and eye symptomatology in service and 
thereafter.  In addition, VA treatment notes compiled by an 
attending physician serve to bolster the veteran's account of 
the in-service injuries and establish a nexus between 
existing disabilities and such injuries.  In this regard, it 
is noted that the treating VA physician repeatedly links 
currently shown disabilities of the veteran involving 
injuries to his first and seventh cranial nerves, 
corresponding to left eye blindness and partial paralysis of 
the side of his face, respectively, to the inservice land 
mine blast.  This competent medical evidence of a nexus to is 
particularly persuasive as it represents the opinion of a 
treating physician who is especially familiar with the 
veteran, his current and prior medical history, and it is he 
who is in the best position to identify the nature and 
etiology of the veteran's existing disabilities.  On the 
basis of the foregoing, and with due consideration of the 
provisions of 38 U.S.C.A. § 1154, it is concluded that grants 
of service for semi-paralysis of the left side of the 
veteran's face and for blindness of the left eye are in 
order.  






ORDER

Service connection for semi-paralysis of the left side of the 
face is granted.  

Service connection for blindness of the left eye is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


